Citation Nr: 1712128	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-26 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable disability rating for patellarfemoral syndrome of the right knee prior to January 13, 2015.

2. Entitlement to an increased disability rating due to painful motion for patellarfemoral syndrome of the right knee from January 13, 2015.

3. Entitlement to an initial compensable disability rating for patellarfemoral syndrome of the left knee prior to May 8, 2012.

4. Entitlement to an increased disability rating due to painful motion for patellarfemoral syndrome of the left knee from May 8, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In August 2014, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims.


FINDINGS OF FACT

1. There is no evidence of record showing limitation of motion to a compensable degree in either knee.

2. With the resolution of reasonable doubt, there is evidence of record providing satisfactory objective evidence of painful motion in the right knee from January 13, 2015.

3. There is no evidence of record providing satisfactory objective evidence of painful motion in either knee before May 8, 2012.

4. With the resolution of reasonable doubt, there is evidence of record providing satisfactory objective evidence of painful motion in the left knee from May 8, 2012, but not in the right knee.



CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for patellarfemoral syndrome of the right knee prior to January 13, 2015 have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes (DCs) 5260, 5003 (2016).

2. The criteria for an increased disability rating of 10 percent, but no higher, due to painful motion for patellarfemoral syndrome of the right knee from January 13, 2015 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1, 4.27, 4.40, 4.45, 4.59, 4.71(a), DCs 5260, 5003.

3. The criteria for an initial compensable disability rating for patellarfemoral syndrome of the left knee prior to May 8, 2012 have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.27, 4.40, 4.45, 4.59, 4.71(a), DCs 5260, 5003.
 
4. The criteria for an increased disability rating of 10 percent, but no higher, due to painful motion for patellarfemoral syndrome of the left knee from May 8, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1, 4.27, 4.40, 4.45, 4.59, 4.71(a), DCs 5260, 5003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board recognizes the VA has a duty to notify and assist the Veteran in the development of her claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that when a veteran fails to raise procedural arguments, the Board is not required to search the record and address them).  

As it pertains to these claims, because they arise from an appeal of the initial disability ratings assigned following the grant of service connection, additional notice is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding the VA's duty to notify is triggered by the receipt of a complete or substantially complete application, which a notice of disagreement is not).  As a result, any defect in notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007) (holding there is no prejudicial error if it does not affect the "essential fairness" of the adjudication).

In accordance with the VA's duty to assist, the Veteran was first afforded VA examinations in February 2011 and May 2012 in connection with her claims.  
See February 2011 VA Examination Report; see also May 2012 VA Examination Report.  In a June 2014 Appellant's Brief, her representative requested that in the event the Board was not inclined to grant the claims, it remand the matter for another VA examination because the Veteran's disabilities have worsened since the original rating date.  Consequently, the Board remanded the matter in August 2014 for another VA examination.  See June 2014 Appellant's Brief (asserting the most recent VA examination was inadequate to adjudicate the claim due to the passage of time).  In accordance with the Board's remand directives, she was afforded another VA examination in January 2015.  See January 2015 VA Examination Report.     

As each of the VA examinations were conducted by competent medical professionals, who considered the Veteran's lay statements and medical history and provided opinions with complete rationales, the Board finds that VA examinations are adequate to adjudicate the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the disability is a fully informed one) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, neither the Veteran nor her representative has asserted the VA examinations are inadequate as to substance.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  

In light of the above, the Board finds the VA has satisfied its duty to notify and assist the Veteran in this matter, and any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced by the Board's adjudication of the claims.

II. Laws and Regulations

Disability evaluations are governed by the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), wherein separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.27.  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with the criteria listed in the Rating Schedule, which is based upon the average impairment of earning capacity resulting from service-connected disabilities and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  As a result, the percentage ratings specified are generally considered adequate to compensate for the impairment of earning capacity proportionate to the severity of the disability.  38 C.F.R. § 4.1.

With respect to musculoskeletal disabilities, such as a knee disability, 38 C.F.R. 
§ 4.40 recognizes the primary concern is the inability to perform the normal working movements of the body with normal excursion, strength, speed coordination, or endurance.  In that regard, a part that becomes painful on use must be regarded as disabled.  38 C.F.R §§ 4.40, 4.59.  As such, 38 C.F.R. § 4.59 recognizes that actually painful joints are entitled to at least the minimum compensable rating for the joint under DC 5003.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis claims).

Further, as knee disabilities are joint disabilities, when evaluating them on the basis of limitation of motion, in addition to the relevant rating criteria, the VA must also consider factors such as: more or less movement than normal; weakened movement; excess fatigability; incoordination; and pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing are related considerations as well.  38 C.F.R. 
§ 4.45.

In reference to pain, the Mitchell Court has clarified that "functional loss caused by pain is to be rated at the same level as if the functional loss were caused by some other factor (e.g., deformity, adhesion, atrophy, tendon-tie-up [sic]) that actually limited motion."  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  However, the Mitchell Court cautioned that pain itself does not rise to the level of functional loss as contemplated by the applicable VA regulations.  Id.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

In this instance, the applicable DC is DC 5260, which rates knee disabilities based on limitation of motion.  See 38 C.F.R. § 4.71a.  Under DC 5260, a 30 percent disability rating is warranted if flexion is limited to 15 degrees; a 20 percent disability rating is warranted if flexion is limited to 30 degrees; a 10 percent disability rating is warrant if flexion is limited to 45 degrees; and flexion limited to 60 degrees is noncompensable.  Id.

Consideration must also be given to increased evaluations under other potentially applicable DCs.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions). 

As this appeal involves the issue of entitlement to an initial compensable disability rating for the Veteran's service-connected patellarfemoral syndrome in both knees, the evidence to be considered includes the entire appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).  In doing so, it is possible for the Veteran to be awarded separate percentage evaluations for distinct periods based on the facts of the case; this concept is known as the "staging" of ratings.  Id. at 126-27.  

In reaching its decision, the Board must give the Veteran the benefit of the doubt on any issue material to the claim where there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009). 

III. Analysis

The Veteran contends that she is entitled to initial compensable disability ratings for patellarfemoral syndrome in both knees.

Based on that contention, the Veteran was afforded three VA examinations; the first in February 2011, the second in May 2012, and most recently in January 2015.  See February 2011 VA Examination Report; see also May 2012 VA Examination Report; see also January 2015 VA Examination Report.  While the VA examinations were largely consistent with each other, there were some discrepancies, which are noted below.   

At that the January 2015 VA examination, the Veteran reported that she has difficulty standing longer than one hour and walking beyond two blocks.  See January 2015 VA Examination Report; see also February 2011 VA Examination Report (Veteran reported stiffness, lack of endurance, and pain in both knees).  While the VA examiner noted the Veteran used a brace regularly, the VA examiner also noted she did not disclose that flare-ups impacted the function of her knees nor having any functional loss or impairment of her knees regardless of repetitive use.  See January 2015 VA Examination; cf. February 2011 VA Examination Report (noted Veteran did not require any assistive devices).  

Following examination, the VA examiner indicated the Veteran had abnormal range of motion (ROM) in both knees.  See January 2015 VA Examination.  In the left knee, she demonstrated flexion of 130 degrees (140 degrees being normal), extension of zero degrees (0 degrees being normal), and normal muscle strength.  Cf. May 2012 VA Examination Report (flexion of 140 degrees and extension of 0 degrees in the left knee); cf. also February 2011 VA Examination Report (flexion of 131 degrees and extension of 0 degrees in the left knee).  Further, the VA examiner determined her ROM in the left knee did not contribute to functional loss, there was no evidence of pain with weight-bearing, and there was no objective evidence of localized tenderness or pain on palpation of the joint or the associated soft tissue.  See January 2015 VA Examination; cf. May 2012 VA Examination Report (noted tenderness or pain on palpation of the joint or the associated soft tissue in the left knee).

Similarly, in the right knee, the Veteran demonstrated flexion of 135 degrees, extension of zero degrees, and normal muscle strength.  Cf. May 2012 VA Examination Report (flexion of 140 degrees and extension of 0 degrees in the right knee); cf. also February 2011 VA Examination Report (flexion of 110 degrees and extension of 0 degrees in the left knee).  Again, the VA examiner determined her ROM in the right knee did not contribute to functional loss, there was no evidence of pain with weight-bearing, and there was no objective evidence of localized tenderness or pain on palpation of the joint or the associated soft tissue.  
See January 2015 VA Examination.

The VA examiner noted the Veteran was able to perform repetitive use testing with both knees.  Although she was not examined immediately after repetitive use over time, the VA examiner found the Veteran's statements describing her functional loss with repetitive use over time were supported by this examination.  In this regard, the VA examiner determined her functional ability was not limited by pain, weakness, fatigability, or incoordination with repeated use over time in either knee.  See January 2015 VA Examination; cf. February 2011 VA Examination Report (noted an improvement in the Veteran's ROM following repetitive use testing).

With respect to flare-ups, the VA examiner recorded the Veteran experienced them weekly on each side.  See January 2015 VA Examination.  The Veteran described the flare-ups as moderate and lasted one to two hours.  Id.; cf. February 2011 VA Examination Report (Veteran reported flare-ups once a week lasting three to four hours).  Although she was not examined during a flare-up, the VA examiner found the Veteran's statements describing her functional loss during flare-ups were supported by this examination.  See January 2015 VA Examination.  In this regard, the VA examiner determined her functional ability was not limited by pain, weakness, fatigability, or incoordination during flare-ups.

The VA examiner specifically noted the absence of muscle atrophy; ankylosis; and a history of recurrent subluxation, lateral instability, or effusion in either knee.  As a result, the VA examiner determined a joint stability test was not required because there was no indication of instability.  See January 2015 VA Examination; 
see also May 2012 VA Examination Report (joint stability tests were conducted, which showed neither anterior, posterior, nor medial-lateral instability); see also February 2011 VA Examination Report (joint stability tests were conducted, which showed neither anterior, posterior, nor medial-lateral instability).  

The VA examiner acknowledged reviewing the prior imaging studies of the knees and noted there was no objective evidence of crepitus, or any significant diagnostic test findings for that matter.  See January 2015 VA Examination; see also May 2012 VA Examination Report (noted normal radiographic series of both knees); 
see also February 2011 VA Examination Report (noted complete knee series for both knees were negative).

The VA examiner went on to find the Veteran did not have or has ever had recurrent patellar dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  See January 2015 VA Examination.  Further, the VA examiner determined she did not have or has ever had a meniscus (semilunar cartilage) condition. 

In the end, the VA examiner concluded the Veteran's ability to perform occupational tasks was impacted as a result of her disability in both knees.  
See January 2015 VA Examination; cf. May 2012 VA Examination Report (found there was no impact on the Veteran's to perform occupational tasks); 
cf. also February 2011 VA Examination Report (noted the effect of the Veteran's disability in the knees is that she cannot put any stress on the knees without pain).

Despite the discrepancies between the VA examinations, none of the examinations indicated an initial compensable disability rating is warranted for either knee under the DC 5260 rating criteria.  However, as the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, the Board's inquiry does not end here.  See 38 C.F.R. § 4.59.

In that regard, the Board is mindful of the Veteran's contention that her bilateral patellarfemoral syndrome causes her an appreciable amount of pain after walking or standing for a long period of time.  See September 2011 Letter from Veteran; 
see also April 2011 Notice of Disagreement (NOD).  If she attempts to run, jump, or do anything else that puts pressure on her knees, she experiences considerable pain.  See September 2011 Letter from Veteran.  As a result, the Veteran states that she limits her activities throughout the day.  Id. The Veteran acknowledges that she "can move her legs back and forth," but she asserts her ROM is affected by the disability in both knees because of the pain caused by the pressure of maintaining a particular position.  Id.  

The Board acknowledges the Veteran is competent to provide evidence regarding the symptoms she exhibits.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  To that extent, the Board finds the Veteran's lay statements regarding the pain she experiences not only competent and credible, but probative as well.  

However, a veteran's subjective lay statements regarding painful motion alone is insufficient for the minimum compensable rating for a painful joint under DC 5003.  See 38 C.F.R. §§ 4.59, 4.71a.  DC 5003 requires that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a; see also Petitti v. McDonald, 27 Vet. App. 415, 429 (2015) (holding that painful motion on ROM tests are not the only acceptable evidence of painful motion, but requiring more than the veteran's subjective lay statements alone).

In terms of objective evidence, the Board finds the only pertinent evidence of record are the February 2011, May 2012, and February 2015 VA examinations.  
See February 2011 VA Examination Report; see also May 2012 VA Examination Report; see also January 2015 VA Examination Report. 

Although the February 2011 VA examiner took into consideration the Veteran's lay statements concerning pain, in the end the VA examiner found no objective evidence of painful motion despite noting  noncompensable limitation of flexion in each knee, which actually improved upon repetitive use testing.  See February 2011 VA Examination Report.  With respect to the effect of the Veteran's disability in each knee, the VA examiner simply noted she was not able to put any stress on her knees without pain.  

Given the improvement in ROM and the general reference to pain without objective findings as to pain or painful motion, the Board finds the February 2011 VA Examination Report does not provide any satisfactory objective evidence of pain affecting some aspect of "the normal working movements" of either knee.  
See Mitchell, 25 Vet. App. at 37 (holding that pain itself does not rise to the level of functional loss as contemplated by the applicable VA regulations).  Consequently, the Board finds the preponderance of the evidence is against the Veteran's claims.  While the Board is cognizant of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Veteran's claims.  
See 38 U.S.C.A. § 5107(b); see also 38 C.F.R. § 3.102; see also Fagan, supra.

By the time of the May 2012 VA examination, the Veteran's ROM improved in both knees such that no limitation of motion was noted in either.  See also May 2012 VA Examination Report.  Moreover, the VA examiner found no objective evidence of painful motion.  Still, the VA examiner noted tenderness or pain on palpation of the joint or the associated soft tissue in the left knee, but not the right knee.  However, the VA examiner did not record any other functional limitations.  

Taking into account the Veteran's lay statements and weighing the VA examiner's confirmation of tenderness or pain in the left knee against the other objective findings, the Board finds there is a balance of negative and positive evidence with respect to whether there is satisfactory objective evidence of painful motion of the left knee.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, supra.   Accordingly, an increased disability rating of 10 percent, but no higher, due to painful motion for patellarfemoral syndrome of the left knee is warranted from May 8, 2012, the date of the May 2012 VA examination.  However, the Board finds the preponderance of the evidence remains against the Veteran's claim for an initial compensable disability rating for patellarfemoral syndrome of the right knee.

As noted above, the January 2015 VA examination found the Veteran's ROM had decreased in terms of flexion, but still remained noncompensable.  See January 2015 VA Examination Report.  Unlike the February 2011 VA examination, the Veteran's ROM remained the same despite repetitive use testing.  Id.; see also February 2011 VA Examination Report.  However, like each of the VA examiners before, the January 2015 VA examiner found no objective evidence of painful motion.  See January 2015 VA Examination Report.  Moreover, the VA examiner found there was no objective evidence of tenderness or pain on palpation of the joint or the associated soft tissue in either knee.  Still, the VA examiner confirmed the Veteran's disability in both knees had a functional impact in that the pain made it difficult for her to stand for longer than one hour or walk beyond two blocks.  

Considering the Veteran's lay statements and weighing the January 2015 VA examiner's finding there was limitation of motion, which remained unchanged following repetitive use testing, and confirmation of functional impairment due to pain against the other objective findings, the Board finds there is a balance of negative and positive evidence with respect to whether there is satisfactory objective evidence of painful motion of the right knee.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Fagan, supra.  Therefore, an increased disability rating of 10 percent, but no higher, due to painful motion for patellarfemoral syndrome of the right knee is warranted from January 13, 2015, the date of the January 2015 VA examination.  Further, the Board will not disturb the increased disability rating of 10 percent due to painful motion for patellarfemoral syndrome of the left knee effective May 8, 2012.  

While there are VA treatment records in the claims file, upon careful review the Board finds they simply recount the Veteran's subjective reports of pain, and do not provide additional objective evidence.   For that reason, the VA treatment records are not pertinent to this analysis.

The Board has considered an increased disability rating under all alternate DCs associated with knee disabilities.  However, as the evidence of record does not suggest the Veteran has ankylosis, recurrent subluxation or lateral instability, dislocation of semilunar cartilage, symptomatic removal of semilunar cartilage, limitation of extension, impairment of the tibia and fibular, or genu recurvatum, the Board finds an increased disability rating is not warranted under any other DC.  
38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 5261, 5262, 5263.

The Board has also considered the issue of referral for extraschedular consideration in accordance with Thun.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also 38 C.F.R. § 3.321(b)(1).  In Thun, the Court held the threshold consideration for referral is whether the rating criteria reasonably describe the veteran's disability level and symptomatology.  Thun, 22 Vet. App. at 115.  
 
If the rating criteria do not reasonably describe the veteran's disability level and symptomatology, the Board must then determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent hospitalization.  Id. at 115-16; see also 38 C.F.R. 
§ 3.321(b)(1).  If such factors are present, then the case must be referred for extraschedular consideration.  Thun, 22 Vet. App. at 116.

In this instance, the primary symptom identified by the Veteran is pain.  See April 2011 NOD (Veteran also stated she experienced fatigue, weakness, and lack of endurance).  According to her, her daily activities are limited because any pressure on her knees causes pain.  See September 2011 Letter from Veteran.  As a result, the Veteran has difficulty standing for longer than one hour or walking farther than two blocks.  See January 2015 VA Examination Report.  Additionally, she can no longer squat, cross her legs, jump, or engage in any other athletic activity without pain.  See April 2011 NOD.  

The Board notes the above difficulties recounted by the Veteran are manifestations of functional impairment due to pain.  As mentioned above, the evaluation of knee disabilities take into consideration a variety of factors outside the ones specifically enumerated in the rating criteria, including pain on movement.  See 38 C.F.R. 
§§ 4.45, 4.59; see also DeLuca, supra.  In accordance with the recognition that 
a part that becomes painful on use must be regarded as disabled, 38 C.F.R. § 4.59 allows entitlement at least the minimum compensable rating for the joint due to painful motion when limitation of motion is noncompensable.  38 C.F.R. §§ 4.40, 4.71a, DC 5003.  As such, the Board finds the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the Board need not continue in its Thun analysis.  See Thun, supra.  Accordingly, the Board finds that referral for extraschedular consideration is not warranted.  

Finally, as a claim for total disability rating based on individual unemployability (TDIU) due to a service-connected disability is part and parcel of every initial rating claim, the Board must consider whether a claim for TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Such a claim may be raised expressly or reasonably raised by the record.   Id. at 453.  After a careful review of the evidence of record the Board finds there is no evidence of record showing the Veteran is currently unemployable due to service-connected disabilities.  See 
38 C.F.R. § 4.16(a).  Therefore, the Board finds the Veteran has neither expressly raised nor reasonably raised by the record a request for TDIU.





ORDER

1. An initial compensable disability rating for patellarfemoral syndrome of the right knee prior to January 13, 2015 is denied.

2. An increased disability rating of 10 percent due to painful motion, but no higher, for patellarfemoral syndrome of the right knee is granted effective January 13, 2015.

3. An initial compensable disability rating for patellarfemoral syndrome of the left knee prior to May 8, 2012 is denied.

4. An increased disability rating of 10 percent due to painful motion, but no higher, for patellarfemoral syndrome of the left knee is granted effective May 8, 2012.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


